



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Robson, 2015 ONCA 634

DATE: 20150918

DOCKET: C58289

Doherty, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Robson

Appellant

Richard Niman, for the appellant

Lisa Mathews, for the respondent

Heard:  September 17, 2015

On appeal from the decision of Justice James W. Sloan of
    the Superior Court of Justice, dated January 7, 2014, dismissing the appeal
    from the conviction of Justice J.E. LeRoy of the Ontario Court of Justice,
    dated December 4, 2012 and the sentence imposed on January 25, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We do not accept that the unusual fact situation of this case requires
    this court to grant leave.  The law of entrapment is well settled.  Its
    application to these facts is not controversial.  The merit of a further appeal
    is not apparent to this court.

[2]

Leave to appeal refused.


